Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Response to Amendment and Arguments
The amendment filed 05/25/2022 has been entered and fully considered. Applicant’s amendments have overcome the claim rejections in the previous office action. The previous rejections have been withdrawn. 
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by applicant’s representative Mr. Thomas Franklin Reg. No. 43616 on WebEx interview on 05/31/2022. The claims were amended to overcome any potential rejections as well as the prior art.
The application has been amended as follows:
Claims:
Claim 1. (Currently Amended) A system for analyzing water in a plumbing system, the system comprising:
a first sensor that is configured to measure pressure within a pipe in the plumbing system as a function of time;
a second sensor that is configured to measure the pressure within the pipe in the plumbing system as a function of time;
a processor that is configured to determine a state of water within the pipe by analyzing the pressure within the pipe as a function of time, wherein:
pressure as a function of time is analyzed using machine learning techniques to determine the state of the water, 
the state of the water comprises at least one of a prediction that the water within the pipe will freeze or a determination that the water within the pipe has frozen,
 the first sensor is arranged at a first location within the plumbing system that is remote from a second location within the plumbing system that corresponds to the state of the water,
 the second sensor is arranged at a third location within the plumbing system that is remote from the second location within the plumbing system that corresponds to the state of the water, 
and
the processor is further configured to;
determine the second location within the plumbing system that corresponds to the state of the water by triangulating measurements from the first sensor and the second sensor; and
 	selectively adjust the temperature of  the second location by adjusting a temperature of a zone based on the determined state of the water by sending a command to a heating system, wherein the zone is one of a plurality of zones of a building where the plumbing system is placed;

 an interface coupled to a valve connected to the pipe; and,
 an interface coupled to a valve connected to the pipe; and
a transceiver that is configured to send a signal using the interface to open the valve to release pressure in response to the state of the water indicating that the water within the pipe is likely to freeze.
Claim 12. (Currently Amended) A method for analyzing water in a plumbing system, the method comprising:
measuring, by a first sensor, pressure within a pipe in the plumbing system as a function of time, wherein the first sensor is arranged at a first location within the plumbing system that is remote from a second location within the plumbing system that corresponds to a state of water within the pipe;
measuring, by a second sensor, the pressure within the pipe in the plumbing system as a function of time, wherein the second sensor is arranged at a third location within the plumbing system that is remote from the second location within the plumbing system that corresponds to the state of the water;
determining, by a processor, the state of the water by analyzing the pressure within the pipe as a function of time using machine learning techniques;
determining, by the processor, the second location within the plumbing system that corresponds to the state of the water by triangulating measurements from the first sensor and the second sensor, wherein the state of the water comprises at least one of a prediction that the water within the pipe will freeze or a determination that the water within the pipe has frozen; and
selectively adjusting the temperature of the second location by adjusting a temperature of a zone by sending a command to a heating system, wherein the zone is one of a plurality of zones of a building where the plumbing system is placed.
Allowable Subject Matter
Claims 1-6, 8-10, 12-21, and 23-26 are allowed. 
The following is an examiner's statement of reasons for allowance. 
Regarding claim 1, the prior art of record documents, individually or in combination, fail to anticipate or render obvious a system for analyzing water in a plumbing system comprising selectively adjust the temperature of the second location by adjusting a temperature of a zone based on the determined state of the water by sending a command to a heating system, wherein the zone is one of a plurality of zones of a building where the plumbing system is placed, in conjunction with the remaining claim limitations.
Claims 2-6, 8-10, and 23-26 are allowable due to at least their dependency on claim 1.

Regarding claim 12, the prior art of record documents, individually or in combination, fail to anticipate or render obvious a method for analyzing water in a plumbing system comprising  selectively adjusting the temperature of the second location by adjusting a temperature of a zone based on the state of the water determined with the machine learning techniques by sending a command to a heating system, wherein the zone is one of a plurality of zones of a building where the plumbing system is placed, in conjunction with the remaining claim limitations.
Claims 13-21 are allowable due to at least their dependency on claim 1.

Reason for Allowance
Regarding claim 1, the closest prior art found by the examiner includes:
US20060174707, "Zhang"
JPH04371775A, “HASHIMOTO”
US4635668A, “Netter”
US 20170131174 A1” Enev”
US 5287876 A “Takahashi”.
Zhang in Figs.1-6 discloses a system for analyzing water in a plumbing system (e.g. Fig.4: liquid carrying infrastructure 800 and drainage infrastructure 900), the system comprising: a first sensor(e.g. Fig.4 110) that is configured to measure pressure within a pipe (e.g.910/810 – DM110 comprises vibration sensor as disclosed in ¶0075 that are a type of pressure sensors) in the plumbing system (liquid carrying infrastructure 800 and drainage infrastructure 900) as a function of time (detectable signals as shown in Figs.2a-2d form a signature, both in time and frequency domain, that are independently useful for identify liquid flows) a second sensor(e.g.108) that is configured to measure the pressure within the pipe (e.g.910-810) in the plumbing system (e.g. 800/900) as a function of time; a processor (100/120 and ¶0076) that is configured to determine a water (water leak 850 and for example in ¶0048 discloses that temperature sensor signal with vibration signal to determine the occurrence of an event that is likely to cause water damage) within the pipe (810/910) by analyzing (comparing different normal and abnormal signatures stored in the memory with any observed event and predicting abnormality- disclosed in ¶0035-¶0039 and with different example given by Fig.4 and ¶0117-¶0119) the pressure within the pipe as a function of time, wherein: the state of the water comprises at least one of a prediction that the water within the pipe will freeze or a determination that the water within the pipe has frozen (¶0048 and ¶0120), the first sensor (e.g.110) is arranged at a first location (910) within the plumbing system that is remote (first and second sensors in figures 4 are distanced from each other) from a second location (e.g. Location of 850) within the plumbing system that corresponds to the state of the waters (state of water in leakage point 850) the second sensor is arranged at a third location (e.g. Location of 106) within the plumbing system that is remote from the second location (e.g. Location of 850) within the plumbing system that corresponds to the state of the water (¶0048 and ¶0120), and the processor (100/120 and ¶0076) is further configured to determine (¶0058,¶0100,¶0114,¶0126) the second location within the plumbing system that corresponds to the state of the water by triangulating measurements from the first sensor and the second sensor  (e.g. sensors 106 and 110); a valve that is connected to the pipe (VCM 156); and a transceiver (100) that is configured to send a signal.
HASHIMOTO in Figs 1-3 teaches 1) to measure the pressure within the pipe as a function of time( fig.2 and ¶0006 and ¶0010) and 2) the state of the water comprises at least one of a prediction that the water within the pipe will freeze or a determination that the water within the pipe has frozen (¶0014) that the water within the pipe will freeze or a determination that the water within the pipe has frozen (¶0005- detect freezing of water inside the heat exchanger and ¶0011-¶0012,the change in ΔP before and after freezing).

Netter teaches in Figs.1-2 to open the valve (20 that is connected to the pipe 22 and freeze line control 10) to release pressure in response to the state of the water indicating that the water within the pipe is likely to freeze (Col.2 lines 36-41).

Enev in ¶0083 teaches pressure as a function of time is analyzed using machine learning techniques to determine the state of the water (¶0083- pressure signals detecting state of water such as leakages are determined by machine learning techniques and in ¶0099 teaches machine learning techniques are performed to determine water states related to e.g., water leakage more accurately) Enev also in e.g., ¶ 0038 teaches interfaces that are built into different devices in the water system.

Takahashi in col.4 lines 8-10 teaches adjusting temperature of a zone of a building where the plumbing system is placed based on the state of the water (the prior art “Takahashi” teaches adjusting temperature by discharging water and not allowing water temperature to drop to freezing point).
Zhang, HASHIMOTO, Netter, Enev, and Takahashi individually or in combination fail to teach or suggest selectively adjusting the temperature of the second location by adjusting a temperature of a zone based on the state of the water determined with the machine learning techniques by sending a command to a heating system, wherein the zone is one of a plurality of zones of a building where the plumbing system is placed.

The prior art listed in the record fail to remedy the deficiency of Zhang, HASHIMOTO, Netter, Enev, and Takahashi.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856